PER CURIAM.
Plaintiff was a passenger upon a north-bouna Sixth Avenue elevated train. At Fourteenth street he went to the door of the car, which he testifies was already open. He did not see who opened it. He testified:
“I was just about going out, when the car stopped' suddenly, and I had to grab on the jamb of the door. As I grabbed the jamb, the door loosened its fastening from underneath, and the door slammed, and I had my finger there, and the finger was jammed.”
The plaintiff was uncorroborated, and this is the only evidence of negligence on the part of defendant in the case. Such testimony has already been held inadequate by this court. Muller v. Man. Ry. Co., 48 Misc. Rep. 524, 96 N. Y. Supp. 270; Needham v. Int. R. T. Co., 48 Misc. Rep. 522, 95 N. Y. Supp. 561. On the contrary, it was testified by an uninterested witness that he saw plaintiff walk to the door and open it himself. As there is no evidence to support the judgment, it must be reversed, and a new trial ordered.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.